DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-10 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the compression pad" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (U.S. Patent Application Publication 2015/0214583 – cited in IDS), and further in view of Jung et al. (U.S. Patent Application Publication 2012/0028083).
Regarding claim 1, Lim teaches a battery module (100a) (paragraph [0034]) including a temperature sensor (140a) (paragraph [0034]) (see figure 2), comprising:
a battery cell (110) (paragraph [0034]) (see figure 2), and
an upper plate (153a) (i.e., cover) (paragraph [0043]) (see figure 2), wherein the upper plate (153a) is partially cut (see figure 2) and thus an elastic member (154a) (i.e., leaf spring) is formed (paragraph [0047]-[0048]), and the elastic member (154a) presses the temperature sensor so that is in contact of the battery cell (paragraph [0047]). 
Lim does not explicitly teach the particular configuration of the flexible printed circuit board as recited in the claim however, Lim teaches the temperature sensor provides a measured temperature of the battery cell to a protective circuit module (paragraph [0018], [0040]) which is interpreted as a flexible printed circuit board. Further, Lim teaches the circuit module can be connected to the temperature sensor (paragraph [0050]). Since a circuit board or module is required, it would be obvious to a person of ordinary skill in the art to attach the temperature sensor to the flexible printed circuit board, as Lim suggests, so that measured temperature of the battery cell is received from the temperature sensor. As a result, the configuration as recited can be achieved. Nonetheless, additional guidance is provided below.
Jung, directed to a protection circuit module (abstract), teaches a protection circuit module including a flexible printed circuit board (FPCB) and a temperature sensor mounted on the FPCB (paragraph [0018]-[0019]). Further, Jung teaches the protection circuit module is connected to a battery cell to sense the temperature of the battery cell and transfer the sensed temperature to the FPBC (paragraph [0019]). 
Lim teaches the elastic member contacts the sensor and further provides the guidance a protection circuit module can be connected to the sensor, which as Jung evidences, is known to include a FPCB where a temperature sensor is provided. As such, it would be obvious to a person of ordinary skill in the art to attach the temperature sensor to the flexible printed circuit board as taught by Jung in order to expose the temperature sensor to the battery cell and transfer the sensed temperature to the FPCB. 
Regarding claim 5, Lim teaches a force is applied (i.e., leaf spring presses) in a direction toward the battery cell by an elastic force of the elastic member (154a) such that the temperature sensor and the battery cell maintain contact state (paragraph [0047]).
Regarding claim 6, Lim teaches the battery module as described above in claim 6. Lim does not teach the temperature sensor is a thermistor. However, Jung teaches a thermistor as the temperature sensor is known to be utilized in a protection circuit module of battery modules (abstract) it would be obvious to a person of ordinary skill in the art to attach the temperature sensor to the flexible printed circuit board as taught by Jung in order to expose the temperature sensor to the battery cell and transfer the sensed temperature to the FPCB. 
Regarding claim 7, Lim teaches a gap between the elastic member (154a) and the battery is smaller than a gap between the upper plate (153a) and the battery cell (see figures 3-4).
Regarding claim 8, Lim teaches the battery cell (110) is provided in plural and in parallel with a top surface if the upper plate (153b) (see figures 3-4). As indicated above, Lim as modified by Jung teaches the flexible printed circuit board. Lim further teaches the elastic member (154a) which as indicated above, contacts the flexible circuit printed board and the temperature sensor, can contact a side surface of the battery cell (paragraph [0049]). 
Regarding claim 9, Lim teaches the battery module as described above in claim 1 and 8 to include the elastic member (154a) which presses the portion of the flexible circuit printed board in which the temperature sensor is provided to measure the temperature of a battery cell. Lim does not explicitly articulate the elastic member formed in plural and each contacting a different battery cell. However, Lim teaches the elastic member (154b) precisely press the temperature sensor (140b) to closely contact the battery cell (110) and precisely measure the temperature of the battery cell (110) (paragraph [0052]). Lim teaches a battery module (110a) including a plurality of battery cells (110) (paragraph [0034]). A such, it would be obvious to a skilled artisan to include a plurality of elastic members, each with corresponding temperature sensors in order to precisely measure the temperature of each of the battery cell so that the battery module can be safely controlled (paragraph [0040]).  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (U.S. Patent Application Publication 2015/0214583 – cited in IDS), and further in view of Jung et al. (U.S. Patent Application Publication 2012/0028083) as applied to claim 1 above, and further in view of Rhein et al. (U.S. Patent Application Publication 2016/0380319 – cited in IDS).
Regarding claim 2, Lim teaches the battery module as described above in claim 1. 
Lim does not explicitly articulate the specifics of the compression pad. However, Jung teaches the flexible printed circuit board includes a compression pad (i.e., protection layer) (paragraph [0056]) which is positioned above the temperature sensor (see figure 4). Jung teaches with this configuration heat from the battery cell can be well transferred (paragraph [0056]). As such, it would be obvious to a person having ordinary skill in the art to modify the arrangement of Lim to include a compression pad in the flexible printed circuit board so that heat is well transferred. As a result, the compression par would be disposed between the upper plat and the flexible printed circuit board. Nonetheless, additional guidance is provided below.
Rhein, directed to a battery module with a temperature monitoring assembly (abstract), teaches a temperature monitoring assembly having a flexible printed circuit board (160) (paragraph [0032]) (see figure 4) and a temperature sensor (i.e., temperature sensing device – thermistor) (162) (paragraph [0033]) (see figure 4) where a compression pad (i.e., compressible pad) (188) (paragraph [0037]) is positioned between an upper plate (i.e., cover assembly) (104) of the battery module (paragraph [0018], [0037]) (see figure 4) and the flexible printed circuit board (160) (paragraph [0037]). Rhein teaches the compression pad deflect vibrations and retain engagement in the battery cells (paragraph [0030]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Lim to include a compression pad between the upper plate and the flexible printed circuit board as taught by Rhein in order to deflect vibrations and retain engagement in the battery cells.
	Regarding claims 3-4, Lim teaches the battery module as described above in claims 1-2 to include the compression pad.
Lim does not explicitly teach the specifics of the adhesive layers as recited in the instant claims. 
Rhein, directed to a battery module with a temperature monitoring assembly (abstract), teaches a temperature monitoring assembly having a flexible printed circuit board (160) (paragraph [0032]) (see figure 4) and a temperature sensor (i.e., temperature sensing device – thermistor) (162) (paragraph [0033]) (see figure 4) where a compression pad (i.e., compressible pad) (188) (paragraph [0037]) is positioned between an upper plate (i.e., cover assembly) (104) of the battery module (paragraph [0018], [0037]) (see figure 4) and the temperature monitoring assembly (paragraph [0037]). Rhein further teaches a double sided adhesive layer (190) is disposed between the compression pad (188) and the upper plate (104) (paragraph [0039]) (see figure 4). Rhein further teaches a second adhesive layer can be positioned in between the compression pad (188) and the flexible printed board (160) to secure such components (paragraph [0039]) (see figure 4).
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Lim to include a first and second adhesive layer as taught by Rhein in order to bond and secure the different components and allow temperature sensor to be mounted in various locations of the battery module (paragraph [0040]).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (U.S. Patent Application Publication 2015/0214583 – cited in IDS), and further in view of Jung et al. (U.S. Patent Application Publication 2012/0028083) as applied to claim 1 above, and further, in view of Rhein et al. (U.S. Patent Application Publication 2016/0380319 – cited in IDS) and Ijaz et al. (U.S. Patent Application Publication 2010/0247996).
Regarding claim 10, Lim teaches the battery module as described above in claim 1 and 2 to include the compression pad. 
Lim does not teach the compression pad formed of polyurethane foam. 
Ijaz, also directed to a battery module (i.e., battery) (abstract), teaches a polyurethane foam is used as a vibration dampening element to prevent excess stress to a printable circuit board (paragraph [0071]).
As articulated above Lim, as modified by Rhein teaches the compression pad and such is configured to deflect vibrations and retain engagement in the battery cells (see page 7 above lines 1-6). 
As such, it is clear that polyurethane foam is characterized to absorb vibrations and known to be utilized for protecting battery elements. Therefore, it would have been obvious to a skilled artisan to modify the compression pad of Lim to include a polyurethane foam as taught by Ijaz in order to prevent excess stress in the flexible printed circuit board to vibrations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723